Citation Nr: 1752721	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extraschedular rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Montgomery, Alabama, which denied the benefits sought on appeal.  The Montgomery, Alabama RO has jurisdiction of this case.

The Veteran and his wife testified at a March 2013 videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the record.

In November 2013, in pertinent part, the Board granted an initial rating of 30 percent for migraine headaches prior to April 6, 2012, and granted a rating of 50 percent for migraine headaches from April 6, 2012.  

The Veteran appealed the November 2013 Board decision as to the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches prior to April 6, 2012 to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial and remanded the issue back to the Board for additional development in a June 2014 Order, based on a May 2014 Joint Motion For Partial Remand (Joint Motion).

In October 2014, the Board denied an initial evaluation in excess of 30 percent for migraine headaches prior to April 6, 2012.  The Veteran again appealed that matter to the Court.  In a March 2016 Memorandum Decision, the Court vacated the Board's October 2014 decision.

In the interim, in July 2015, the RO decreased the rating for migraine headaches from 50 percent to 30 percent effective July 28, 2015.  The Veteran initiated an appeal via a Notice of Disagreement as to the matter of the propriety of the reduction.  
In September 2016, the Board granted an evaluation of 50 percent for migraine headaches prior to April 6, 2012.  The Board remanded the issue of whether an extraschedular evaluation was warranted.  In March 2017, the RO increased the evaluation of migraine headaches back to 50 percent effective July 28, 2015.


FINDING OF FACT

The Veteran's disability picture due to a migraine headache disability in combination with his other service connected disorders was not unusual or exceptional.  The Veteran's disabilities did not cause marked interference with employment beyond what is contemplated by the Veteran's schedular ratings, and they did not cause frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an extraschedular rating under 38 C.F.R. § 3.321 for migraine headaches are not met. 38 C.F.R. § 3.321 (b)(1) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in February 2009, May 2009, June 2009, and July 2009 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran is challenging the evaluation assigned following the granting of service connection for migraine headaches.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law, including an extraschedular evaluation.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO provided the Veteran the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

The Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  It provided VA examinations as required, associated evidence with the claims file, and referred the case to the Director of Compensation for consideration of an extraschedular evaluation.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Analysis

The Board is considering an extraschedular evaluation for the Veteran's migraine headache disorder pursuant to the March 2016 Court Memorandum Decision.  Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Veteran's migraine headaches disorder is currently assigned the maximum evaluation of 50 percent under Diagnostic Code 8100.  Pursuant thereto, the Board will also consider whether an extraschedular evaluation under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) is also appropriate.  

Under Diagnostic Code 8100, the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness." The May 2014 Joint Motion pointed out that the Secretary has conceded that the term "productive" could be read to mean either "producing" or "capable of producing." 

On this record, the Veteran was treated by a VA neurology clinic during 2008-2010.  February 2008, October 2008, April 2009, and October 2009 notes indicated that the headaches began at the base of the Veteran's neck, moved around the sides of his head, and went up at the top of his head.  This type of headache occurred twice per month.  However, the Veteran denied having early morning awakenings, projectile vomiting, or focal signs or symptoms.  There were also no seizures, loss of consciousness or double/blurry vision.  The April 2009 VA neurology note also showed that the Veteran had been prescribed medication for the migraine headaches as the symptoms were debilitating.  It was noted that the Veteran had been keeping a headache journal which showed nearly daily headaches.  In the clinical notes overall, the Veteran reported that he had throbbing headaches which lasted all day and were associated with nausea, photophobia, and phonophobia.  See May 2008 VA treatment note.

The Veteran was afforded a VA examination in October 2009.  The examiner reviewed the record.  The Veteran reported that his headaches occurred weekly and lasted for about three days.  They were associated with nausea, photophobia, and phonophobia.  He related that the frequency of his migraine headaches during the prior 12-month period was weekly, but that less than half of the attacks were prostrating.  Thus, it appears that at least two headaches per month were prostrating.  The headaches lasted about 1 to 2 days.  The headaches required continuous medication.  The diagnosis was migraine headaches.  The examiner noted that there were significant effects on usual occupation due to pain. 

In March 2010, the Veteran was treated by a VA neurologist for complaints of throbbing headaches which lasted all day, occurring two times per month.  The Veteran also reported having headaches four times per month for which he took both abortive and prophylactic agents.  The Veteran was prescribed medication for his migraines.  He denied early morning headaches or head pain that awakened him from sleep.

In a December 2010 VA neurology consultation report, the Veteran was seen for a complaint of migraine headaches.  He related that he was taking Sumatriptan as an abortive therapy, and his headache frequency was approximately 1 to 2 times per month.  He denied any positional component or headache awakening him from sleep, associated with focal neurologic deficits.  He reported phonophobia and photophobia and nausea associated with the headaches. 

Thereafter, the Veteran provided an employment leave report for the period from 2008 to 2011, which reflected the dates and reasons he took sick leave.  The report indicated that he took two 12-hour days of sick leave.  One day occurred in December 2009 and the other day occurred in March 2010, due to his migraines.  The Veteran also took leave for a myriad of other disabilities.

In a February 2011 statement, the Veteran reported that his migraines had greatly increased.  A June 2011 VA neurology note indicated that since the Veteran's last visit, the Veteran had been keeping a headache diary, and his frequency had decreased to 1 bad migraine every 2 weeks (or twice per month).  He reported a new type of headache that started in the neck region and then is a severe pain behind the left eye that feels like his eye is going to fall out.  An October 2011 VA neurology note reported that since the Veteran's last visit, he had not been taking Pamelor or Elavil and had been "popping" Imitrex "like candy" since he had gone back to working the night shift.  He related that his headaches were occurring at least 3 times per month, and lasting 2.5-3 days at a time.  

In April 2012, the Veteran was afforded another VA neurology examination.  The examiner indicated that the Veteran suffered very frequent prostrating and prolonged attacks of migraine headache pain that occurred more frequently than once per month.  The Veteran reported that his disability caused him to be absent from work 7 days in the prior three months.

In June 2012 treatment, the Veteran stated he experienced a headache 15-18 days out of the month and he felt that he became incapacitated 7-8 days.  He further stated that his medication did not help, even upon taking it greater than twenty days per month.  He endorsed blurry vision, nausea, vomiting, photophobia and phonophobia.  A suboccupital nerve block was performed at that visit.

An October 2012 VA treatment note showed the Veteran was headache free for about 6 weeks following his occipital nerve block, but the headaches then returned.  He has had 5-6 over the past few months that last anywhere from 3-5 days.  He had 1 the prior month that lasted 5 days.  He was taking Advil migraine for abortive therapy and had managed to keep it to less than 9 times per month.  In November 2012, the Veteran began receiving additional suboccipital nerve blocks regularly which continued at least through October 2016. 

As a result of a July 2015 VA examination, the Veteran was found to have one prostrating attack per month over the prior several months and no very prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran reported the impact on his occupation was that he needed to be off work for severe headaches to rest in dark room.

At his March 2013 Board hearing, the Veteran reported that when he had migraines, he would sit in his house in the dark, avoiding noise, light and other sensations.  He would sometimes cry because the headaches were so severe.  He related that he had missed days at work and that his headaches lasted 3-5 days a time.  He explained that he worked 12 hour shifts as a police officer and that his days off rotate.  So, basically while he may have a headache, he may or may not be on work that day.  

In June 2017, the Director of the VA Compensation Service considered whether an extraschedular evaluation is warranted for migraine headaches.  The Director found that none of the available objective medical evidence reveals that any of the Veteran's conditions warrants an increased evaluation on a schedular or extra-schedular basis.

After a review of the evidence, the Board finds that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The ratings schedule for the 50 percent evaluation contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board has found that the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, the Board finds that the rating criteria adequately contemplate the frequency and severity of the Veteran's migraine headache disorder.  

Moreover, there is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The disability markedly interferes with the Veteran's employment, but that has been contemplated by the 50 percent evaluation's "productive of severe economic inadaptability" criteria.  The Schedular criteria are therefore adequate as they pertain to the migraine disability alone.

A veteran may be awarded an extraschedular rating based on the collective impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (citing 38 C.F.R. § 3.321(b)(1).  The regulation contemplates that multiple disabilities may be considered together in referring veterans for extra-schedular consideration.  Id.  In exceptional cases where the rating is inadequate, an extraschedular rating may be warranted based upon an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran is service-connected for migraine headaches at 50 percent; right radiculopathy lower extremity at 40 percent; adjustment disorder at 30 percent; right shoulder degenerative joint disease (DJD) at 30 percent; left shoulder DJD at 20 percent; spinal DJD at 20 percent; left lower radiculopathy at 20 percent; tinnitus at 10 percent; and bilateral hearing loss, and scar of right upper extremity scar both at 0 percent.  Effective February 20, 2009, the start of the appeal period associated with this claim, the Veteran has a combined evaluation of 80 percent.  In March 2015, the evaluation was increased to 90 percent, and in August 2016, the Veteran was awarded a 100 percent combined evaluation. 

In June 2017, the Director of the VA Compensation Service considered whether an extraschedular evaluation is warranted under Johnson v. McDonald.  The Director found that none of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents employment now or has prevented past employment.

After a review of the evidence, the Board finds that an extraschedular evaluation under Johnson v. McDonald is not warranted.  In that regard, the Board finds that the Veteran does not show an exceptional or unusual disability picture.  There is no marked interference with employment beyond what has already been contemplated by the 80 percent, 90 percent, and (of course) the 100 percent combined disability evaluations.  While the Veteran has had surgery for his right shoulder, the surgery was infrequent throughout the many year appeal period and not unusual for a person with a shoulder disorder.  See October 2011 Orthopedic Surgery Outpatient Note (surgery in 2008 and 2010).

The Veteran's multiple disabilities can be summed up as largely manifesting as pain.  The Board finds the Veteran's pain and its effects on employment have been contemplated by the Ratings Schedule.  The Veteran was receiving nerve blocks for his spinal pain and headaches, but these were not inpatient hospitalizations.  The Veteran's hearing loss and tinnitus make it difficult for him to understand conversations, but do not combine to impact the Veteran's disability picture in an exceptional or unusual way.

In sum, as the Veteran's disabilities do not combine to impact the Veteran's disability picture in an exceptional or unusual way with such related factors as marked interference with employment or frequent periods of hospitalization.  Accordingly, an extraschedular evaluation is not warranted.








ORDER

Entitlement to an extraschedular evaluation for migraine headaches is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


